Case: 4:21-cv-00308-RLW Doc. #: 6-13 Filed: 03/11/21 Page: 1 of 4 PageID #: 136




                EXHIBIT 13
Case: 4:21-cv-00308-RLW Doc. #: 6-13 Filed: 03/11/21 Page: 2 of 4 PageID #: 137




                           DECLARATION OF CLYDE ZIMMERMAN

        I, Clyde Zimmerman, hereby declare as follows:

        1.         I farm land in and around Arbela, Missouri.

        2.         I first purchased Nutriplant products in or around January 2017 for use on my

2017 crops. I bought those products from Yield Nation, through Ben Buckwalter. Mr.

Buckwalter cold-called me in early 2017 and told me he was selling Nutriplant products. I

bought some Nutriplant AG foliar treatment, a spray fertilizer, and Nutriplant SD seed

treatment, which helps seeds flow through a planter while adding some nutrients.

        3.         The Nutriplant seed treatment came in a round, white bucket, with Nutriplant

labelling on it.

        4.         I bought Nutriplant products again in 2018 and 2019. I did not have any issues

with the product. It was easy to use and performed as I expected it to.

        5.         In early 2020, Mr. Buckwalter followed up with me on behalf of Yield Nation,

and asked if I wanted to purchase more of the seed treatment or foliar spray. I didn’t have a need

for the foliar spray, but I wanted to purchase more Nutriplant seed treatment. Mr. Buckwalter

never told me, or even suggested, that the product had changed. Instead, he represented that the

product was the same as always, which was Nutriplant. Because I had purchased the

Nutriplant seed treatment from Yield Nation repeatedly in the past, I expected to receive more

of that Nutriplant product.

        6.         I paid for the seed treatment by check to Yield Nation on Mr. Buckwalter’s

instruction.

        7.         When the seed treatment arrived, I noticed that the packaging was different.

Instead of coming in a round, white bucket, it came in a square bucket. And instead of having a
Case: 4:21-cv-00308-RLW Doc. #: 6-13 Filed: 03/11/21 Page: 3 of 4 PageID #: 138
Case: 4:21-cv-00308-RLW Doc. #: 6-13 Filed: 03/11/21 Page: 4 of 4 PageID #: 139
